DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: a communication interface configured to receive a bitstream; and a processor operably coupled to the communication interface, wherein the processor is configured to: decode from the bitstream a first frame that includes pixels, wherein a portion of the pixels of the first frame represent geometric locations of points of a three-dimensional (3D) point cloud that are organized into patches corresponding to respective clusters of the points of the 3D point cloud, decode from the bitstream a second frame that includes pixels, wherein a portion of the pixels of the second frame represent attribute information of the points of the 3D point cloud, and positions of the pixels in the second frame correspond to respective positions of the pixels in the first frame, decode from the bitstream an occupancy map frame that wherein to identify the points of the reconstructed 3D point cloud that correspond to the subset of pixels, the processor is configured to: select a query pixel of the occupancy map frame, determine, based on a value of the query pixel, whether the query pixel is valid or invalid, and in response to determining that the query pixel is valid, identify the query pixel as a first query pixel, a valid pixel indicating that a pixel in the first frame that is positioned at the same location as the valid pixel in the occupancy map frame, represents a geometric location of a point of the 3D point cloud.
Regarding independent claim 8, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: receiving a bitstream; decoding from the bitstream a first frame that includes pixels, wherein a portion of the pixels of the first frame represent geometric locations of points of the three-dimensional (3D) point cloud that are organized into patches corresponding to respective clusters of the points of the 3D point cloud; decoding from the bitstream a second frame that includes pixels, wherein a portion of the pixels of the second frame represent attribute information of the points of the 3D point cloud, and positions of the pixels in the second frame correspond wherein identifying the points of the reconstructed 3D point cloud that correspond to the subset of pixels comprises: selecting a query pixel of the occupancy map frame; 8DOCKET No. SAMS10-01605 APPLICATION NO. 15/929,663PATENTdetermining, based on a value of the query pixel, whether the query pixel is valid or invalid; in response to determining that the query pixel is valid, identify the query pixel as a first query pixel, a valid pixel indicating that a pixel in the first frame that is positioned at the same location as the valid pixel in the occupancy map frame, represents a geometric location of a point of the 3D point cloud.
Regarding independent claim 14, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: a processor configured to: generate, for a three-dimensional (3D) point cloud, a first frame that includes pixels, wherein a portion of the pixels of the first frame represent geometric locations of points of the 3D point cloud that are organized into patches corresponding to respective clusters of the points of the 3D point cloud, generate a second frame that includes pixels, wherein a portion of the pixels of the second frame represent attribute information of points of the wherein to identify the points of the reconstructed 3D point cloud that correspond to the subset of pixels, the processor is configured to: select a query pixel of the occupancy map frame; determine, based on a value of the query pixel, whether the query pixel is valid or invalid; in response to determining that the query pixel is valid, identify the query pixel as a first query pixel, a valid pixel indicating that a pixel in the first frame that is positioned at the same location as the valid pixel in the occupancy map frame, represents a geometric location of a point of the 3D point cloud.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982.  The examiner can normally be reached on 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619